                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     S&S WORLDWIDE, INC.,                               Case No. 20-cv-01926-KAW
                                   8                    Plaintiff,                          ORDER TO SHOW CAUSE
                                   9             v.                                         Re: Dkt. No. 6

                                  10     WELLS FARGO BANK, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          On March 25, 2020, Defendants filed a motion to dismiss. Pursuant to Civil Local Rule 7-

                                  14   3(a), Plaintiff’s opposition was due 14 days after the motion was filed, which was April 8, 2020.

                                  15          To date, Plaintiff has not filed an opposition or statement of non-opposition. Pursuant to

                                  16   the undersigned’s standing order, “[t]he failure of the opposing party to file a memorandum of

                                  17   points and authorities in opposition to any motion shall constitute consent to the granting of the

                                  18   motion.” (Judge Westmore’s General Standing Order ¶ 23.)

                                  19          Accordingly, Plaintiff is ordered, on or before April 15, 2020, 1) to file an opposition or

                                  20   statement of non-opposition to the pending motion, and 2) to file a response to this order to show

                                  21   cause explaining why the opposition was not timely filed. Should an opposition be filed,

                                  22   Defendants may file a reply on or before April 22, 2020.

                                  23          IT IS SO ORDERED.

                                  24   Dated: April 9, 2020
                                                                                            __________________________________
                                  25                                                        KANDIS A. WESTMORE
                                  26                                                        United States Magistrate Judge

                                  27

                                  28
